Citation Nr: 0612543	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease, evaluated 
as 10 percent disabling prior to June 2, 2003.

2.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease, to 
include post operative arthroplasty residuals, evaluated as 
30 percent disabling from August 1, 2004.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from July 1977 to 
February 1987.  According to his DD 214, he also had an 
additional 10 years, 5 months and 6 days active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board remanded this case 
in March 2005.

As noted in the March 2005 remand, the veteran withdrew his 
request for a Board hearing in October 2004.

The March 2005 remand also noted that a January 2004 VA 
decision indicated that an overpayment was created based on 
the veteran's delayed notification to VA of his marriage to 
his current spouse, and that in February 2004, he requested 
waiver of recovery of any overpayment created.  The Board 
referred this issue to the RO for appropriate action, but 
there is no indication that the RO has acted on his request 
for a waiver.  This matter therefore is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to June 2, 2003, the veteran's right 
knee disorder was not manifested by flexion limited to at 
least 30 degrees, by any compensable limitation of extension, 
by compensable recurrent subluxation or lateral instability, 
by a dislocated semi lunar cartilage, by a malunion or 
nonunion of the tibia or fibula, or by significant functional 
impairment.
 
2.  For the period from August 1, 2004, the veteran's 
postoperative residuals of right knee degenerative joint 
disease, to include post operative arthroplasty residuals, is 
not objectively manifested by severe painful motion or 
weakness, or by ankylosis, limitation of extension to 50 
degrees, nonunion of the tibia or fibula with loose motion 
requiring brace, or by more than moderate functional 
impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 2, 2003, the criteria for a 
rating in excess of 10 percent for postoperative residuals of 
right knee degenerative joint disease were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 
(2003).
 
2.  For the period since August 1, 2004, the criteria for a 
rating in excess of 30 percent for postoperative residuals of 
right knee degenerative joint disease, to include post 
operative arthroplasty residuals, have not been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5055, 5260, 5261, 5262 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in March 2005 correspondence.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has complied with the duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO.  38 U.S.C.A. § 5103A.  The record 
also reflects that the veteran has attended several 
examinations in connection with this appeal.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

The Board notes that the veteran has not received VCAA notice 
as to any "downstream" element of his claims, such as 
information and evidence relevant to establishing the proper 
effective dates assignable in the event the claims are 
successful.  As explained below, the Board finds that the 
veteran is not entitled to increased ratings for his right 
knee disorder.  The failure to afford him any appropriate 
notice of the "downstream" elements is consequently not 
prejudicial to the appellant.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected right knee disorder, and the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.


Factual background

Service connection for post operative residuals of a right 
knee "condition" was granted in October 1987; the disorder 
was evaluated as noncompensably disabling.  In May 2003, the 
evaluation assigned the disorder was increased to 10 percent 
disabling.  In November 2003, the RO assigned a temporary 
total evaluation for the knee effective from June 2, 2003, to 
July 31, 2004, and a 30 percent evaluation effective August 
1, 2004.  The 30 percent evaluation has remained in effect 
since that time.

Private medical records for March 1999 to September 2003 
document complaints in 2000 of right knee pain, locking, and 
swelling.  The veteran could flex the knee to 115 degrees and 
extend it to 0 degrees.  He had a mildly antalgic gait, with 
right knee tenderness and small effusion, but the knee was 
stable, with intact strength.  X-ray studies reportedly 
showed good preservation of all joint spaces.  In December 
2002 he underwent a right knee arthroscopy with excision of a 
medial synovial plica; partial medial meniscectomy; and 
chondroplasty for repair of a strip of cartilage loss on the 
weight-bearing surface of the lateral femoral condyle.  
Within a month of the surgery he exhibited full range of 
right knee motion, with small effusion and mild antalgia, but 
with stable ligaments.  Starting in March 2003 he underwent a 
series of injections to alleviate right knee degenerative 
joint disease.  X-ray studies in May 2003 showed moderate 
degenerative joint disease.  The veteran underwent a right 
total knee arthroplasty on June 2, 2003.

VA treatment records for September 2001 to August 2002 show 
that the veteran reported working full time as an electrical 
technician.  He demonstrated a normal gait, full strength, 
and full range of right knee motion.

At a September 2002 VA examination, the veteran complained of 
constant knee pain without any specific flare ups; he noted 
that his pain was aggravated by weight bearing and cold 
temperature, and that the right knee occasionally gave way.  
He denied requiring an assistive device.  The examiner noted 
that the knee disorder interfered only briefly with the 
veteran's daily activities and occupation.  Physical 
examination showed the presence of a limp favoring the right 
leg.  The veteran exhibited right knee tenderness, but no 
swelling or deformity.  Lachman's sign was positive.  The 
findings including range of motion were otherwise within 
normal limits.  The examiner noted that pain in the knee 
began at flexion to 140 degrees.  

The veteran attended a VA examination in May 2003.  He 
reported constant right knee pain without flare ups.  He 
denied requiring an assistive device.  He reported that since 
the December 2002 arthroscopy, he had missed up to seven 
hours of work each week in his job as an electrical 
technician.  He denied any knee dislocation.  He demonstrated 
extension to 0 degrees, and flexion to 85 degrees; he 
exhibited pain at the extremes of motion.  No fatigue, 
weakness, or lack of endurance was present in the right knee.  
There was no edema, effusion, instability, or tenderness.  
The veteran did demonstrate an enlarged right knee joint, and 
he walked with a limp.  The examiner indicated that weight-
bearing was fair.

In statements on file prior to June 2003, the veteran 
reported experiencing pain and giving way in the right knee, 
as well as limitation of motion.  He complained of knee pain 
with walking, standing, sitting, and driving.  

The veteran attended a VA examination in April 2005.  He 
reported complaints of the right knee giving way, 
instability, pain, stiffness, and weakness.  The veteran 
reported that he could not walk or stand for prolonged 
periods.  He denied the need for an assistive device.  He 
denied any right knee subluxation, dislocation, locking, or 
effusion.  He reported moderate weekly flare ups lasting up 
to two days, which caused him to miss three days of work each 
month and interfered with his ability to drive.  As to his 
job, he reported that he occasionally experienced increased 
knee pain with prolonged standing, and was unable to kneel.

Physical examination showed that the veteran had a limp.  He 
was able to flex the knee to 95 degrees, experiencing pain in 
the range from 90 to 95 degrees.  With repetitive motion 
testing he was able to flex the knee to 90 degrees.  The 
veteran could extend the knee to 0 degrees without pain, and 
was able to hyperextend it by 10 degrees; he was able to 
hyperextend it with repetitive motion testing as well.  There 
was no instability, effusion, locking or dislocation present, 
and the joint was considered stable.  The examiner noted the 
presence of edema, bony enlargement, and pain on movement, as 
well as moderate weakness.  The veteran could toe walk, but 
not heel walk.  X-ray studies showed that the replacement 
device fit snugly into the appropriate locations, without 
evidence of prosthetic motion or complication.  

The examiner concluded that the veteran experienced mild to 
moderate effects on most daily activities from his disorder, 
and that there would be additional limits on functional use 
during flare ups.  He indicated that it was not feasible to 
express the additional limits in terms of additional 
restriction in motion.  The examiner also noted that the 
veteran's disorder produced significant effects on general 
occupational activities, with decreased mobility and manual 
dexterity, lack of stamina, weakness or fatigue, and 
decreased strength.

Analysis

The RO evaluated the veteran's right knee disorder as 10 
percent disabling for the period prior to June 2, 2003, under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, and as 30 percent 
disabling for the period from August 1, 2004, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation, and with marked knee or 
ankle disability a 30 percent evaluation is in order.  A 40 
percent evaluation is warranted for nonunion of the tibia and 
fibula with loose motion requiring brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, where there is 
a prosthetic replacement of a knee joint, a 100 percent 
rating is assignable for one year following implantation of 
prosthesis.  Thereafter the diagnostic code provides for a 60 
percent evaluation for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disorder is to be rated by analogy 
to diagnostic codes 5256, 5261, or 5262, with a minimum 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is warranted where flexion is limited to 
45 degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees, and a maximum 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted where extension is limited 
to 10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, and a 40 percent rating is 
warranted for extension limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability of 
the knee, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

A 20 percent rating is warranted for a dislocated semi lunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

With respect to the period prior to June 2, 2003, the Board 
finds that the preponderance of the evidence is against 
assignment of an increased evaluation for the postoperative 
residuals of a right knee injury.  In this regard, the record 
shows that the veteran's knee did not evidence any 
instability or subluxation, and while a strip of cartilage 
was shown missing on arthroscopy in December 2002, he did not 
experience any dislocation of semilunar cartilage.  Moreover, 
he consistently exhibited full extension without pain, and 
flexion limited to between 85 and 140 degrees, with pain only 
at the extremes of motion.  The May 2003 examiner noted the 
absence of any fatigue, weakness, or lack of endurance in the 
knee, or of any edema or effusion, and while the veteran 
limped, the examiner described weight-bearing as fair.  The 
September 2002 examiner noted the absence of any 
abnormalities other than a limp, right knee tenderness, and a 
positive Lachman's sign.  VA and private treatment records 
show that he had full strength in the knee.  The record also 
does not show the presence of any malunion or nonunion of the 
tibia or fibula.

In short, the evidence shows that the veteran had normal 
extension of the right knee without any demonstrated pain or 
other functional impairment, and flexion limited to at most 
85 degrees, which is a noncompensable level of limitation.  
The Board notes that the veteran had pain and some 
incoordination associated with his right knee disorder, as 
well as occasional small effusion in the knee.  The Board 
points out, however, that his arthritis was described as 
moderate on X-ray studies, and that he is already receiving a 
compensable rating for the functional impairment associated 
with pain and incoordination.  Given the noncompensable 
limitation of right knee motion, moderate arthritis, and the 
absence of malunion or nonunion of the tibia or fibula, the 
evidence of record is against assigning an evaluation in 
excess of 10 percent under Diagnostic Codes 5260, 5261, or 
5262 for the period prior to June 2, 2003.  38 C.F.R. 
§§ 4.40, 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).

VA's Office of General Counsel, in a precedent opinion, 
concluded that separate ratings under Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004; 69 Fed.Reg. 59900 (2004).  In this 
case, however, and even assuming that the opinion applies to 
the period prior to June 2, 2003, the veteran did not 
demonstrate a compensable level of limitation of flexion or 
extension to allow for the assignment of a compensable 
evaluation in either plane of motion.  Indeed, the veteran 
did not demonstrate any limitation of extension.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted. 

Lastly, as the veteran's right knee was clearly not 
ankylosed, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005), are not for application.

Thus, the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for the 
service connected right knee disorder for the period prior to 
June 2, 2003.

With respect to the period since August 1, 2004, the evidence 
shows that the veteran has a limp, as well as pain and 
moderate weakness in the right knee.  He nevertheless is able 
to flex the knee to at least 90 degrees before the onset of 
pain, and has full extension (and even hyperextension) 
without any pain.  The knee is stable, without effusion, 
locking or dislocation.  Diagnostic studies show no 
complications associated with the knee replacement.  There is 
no evidence of nonunion of the tibia or fibula or loose 
motion.  The April 2005 examiner concluded that the knee 
disorder produced only mild to moderate effects on most daily 
activities, and involved decreased mobility and manual 
dexterity, lack of stamina, and weakness.  The veteran 
himself reported only moderate impairment during flare ups.

As the veteran exhibits a substantial range of knee motion 
prior to the onset of pain, as he shows no more than moderate 
knee weakness, and as he shows no more than a moderate 
functional impairment due to pain, weakness, and 
incoordination; the Board concludes that the disability 
picture for the veteran's right knee disorder for the period 
from August 1, 2004 is more accurately reflected in the 
criteria for a 30 percent evaluation under Diagnostic Code 
5055, than in the criteria for a 40 percent rating under 
Diagnostic Code 5262, a 40 or 50 percent rating under 
Diagnostic Code 5261, or a 60 percent rating under Diagnostic 
Code 5055.

As with the period prior to June 2, 2003, the evidence does 
not demonstrate a compensable level of limitation of flexion 
or extension to allow for the assignment of a compensable 
evaluation in either plane of motion.  Separate ratings under 
VAOPGCPREC 9-2004 are therefore not warranted. 

In addition, as the veteran's right knee clearly is not 
ankylosed, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 are not for application.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a rating in excess of 
30 percent for postoperative residuals of right knee 
degenerative joint disease, to include post operative 
arthroplasty residuals, for the period from August 1, 2004.  
38 C.F.R. § 4.3

The Board considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran contends that he has missed from 7 hours a week 
to three days a month from his job as an electrical 
technician on account of his right knee disorder.  Notably, 
he has not offered evidence of any adverse action taken by 
his employer in response to any such absences, or otherwise 
shown that the disorder has markedly interfered with his 
employment.  The Board further points out that the 
evaluations assigned the knee disorder acknowledge that the 
impairment causes significant interference with employment.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown , 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  There is no evidence on file 
indicating that his service-connected disability has 
interfered with his employment to a degree greater than that 
contemplated by the regular schedular standards. 

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the right knee 
disorder, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease for the 
period prior to June 2, 2003, is denied.

Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease, to 
include post operative arthroplasty residuals, for the period 
from August 1, 2004, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


